NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2021
                                                                      MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                       U.S. COURT OF APPEALS




RAMON JAUREGUI-GARCIA,                          No.    20-16871

                Petitioner-Appellant,           D.C. No. 2:20-cv-00876-JAT-JFM

 v.
                                                MEMORANDUM*
MERRICK GARLAND, et al.,

                Respondents-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                             Submitted June 8, 2021**
                               Pasadena, California

Before: MURGUIA and BADE, Circuit Judges, and MOLLOY,*** District Judge.

      Ramon Angel Jauregui-Garcia, a citizen and native of Mexico, petitions for

review of the district court’s dismissal of his habeas petition as moot after he

challenged the conditions of his confinement and an Immigration Judge released him


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.
                                          1
on bond under 8 U.S.C. § 1226(a). We have jurisdiction under 28 U.S.C. § 1291

and review de novo the district court’s decision to dismiss the petition as moot.

Zegarra-Gomez v. INS, 314 F.3d 1124, 1126 (9th Cir. 2003). We affirm.

   1. “[A] case becomes moot when it no longer present[s] a case or controversy

under Article III, § 2 of the Constitution.” Abdala v. INS, 488 F.3d 1061, 1063 (9th

Cir. 2007) (second alteration in original) (internal quotation marks and citation

omitted). Release from confinement does not automatically moot a habeas petition

so long as there remains some “collateral consequence that may be redressed by

success on the petition.” Id. at 1064 (internal quotation marks and citation omitted).

No such consequence exists here.         Although the discretionary redetainment

provisions of § 1226(a) raise the possibility that Jauregui-Garcia may be redetained

in the future, this possibility does not prolong a live case or controversy because,

unlike the recognized collateral consequence in Zegarra-Gomez, redetainment under

§ 1226(a) may never come to fruition. See 314 F.3d at 1127.

   2. A case is also moot “when it is impossible for a court to grant any effectual

relief whatever to the prevailing party.” Campbell-Ewald Co. v. Gomez, 577 U.S.

153, 161 (2016) (internal quotation marks and citation omitted).           Here, the

dispositive fact is that Jauregui-Garcia did not challenge the government’s authority

to confine him but instead challenged the confinement conditions.           This fact

distinguishes Jauregui-Garcia from the petitioners in Clark v. Martinez, 543 U.S.

371 (2005), and Rodriguez v. Hayes, 591 F.3d 1105 (9th Cir. 2010). Unlike those
                                          2
petitioners, Jauregui-Garcia does not argue that the government lacked authority to

detain him, nor does he argue that he was deprived of the opportunity to challenge

the justification of his detention. Rather, he seems to be in the “far different

situation” the Court envisioned in Rodriguez, where it implied no case or

controversy would exist. See 591 F.3d at 1117 (explaining that if petitioner had

received a hearing before an Immigration Judge in which the government had the

burden of justifying his detention, he would be “in a far different situation from his

current one”). Further, Jauregui-Garcia overreads Clark to stand for the rule that a

discretionary statutory release provision preserves a case or controversy. In Clark,

the petitioner may never have been discretionarily redetained, but in no event would

his release have exceeded one year. See 543 U.S. at 376 n.3. Thus, the temporal

limitation made the Clark petitioner’s return to custody imminent and certain in a

way that Jauregui-Garcia’s possible return to custody is not.

   3. Because Jauregui-Garcia cannot show that there is a reasonable expectation

that he will be subjected to the same confinement again in light of the changed

conditions at the detention facility, no exception to the mootness doctrine applies.

See Foster v. Carson, 347 F.3d 742, 746 (9th Cir. 2003). Therefore, the district court

properly dismissed Jauregui-Garcia’s habeas petition as moot.

      AFFIRMED.




                                          3